Citation Nr: 1606946	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for nerve damage secondary to right inguinal hernia repair surgery.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Alicia Stone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. This matter was thereafter transferred to the RO in Roanoke, Virginia.

This claim was certified to the Board as "nerve damage."  The Board has widened the scope of the claim to include the disorders related to his reported symptoms and variously diagnosed as regional pain syndrome, chronic pain syndrome, neuralgia and neuritis, which are evidenced by the service treatment records (STRs), VA treatment records, post-service private treatment records, and the March 2015 VA examination report.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

No prejudice exists in the Board's addressing these other diagnoses in the first instance as service connection is being granted for the claimed disability.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that the Board has authority to address all questions or issues related to a claim, even those not decided by the RO, but must determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue); accord Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that the Board must either obtain a waiver or determine whether a claimant will be prejudiced by the Board's adjudication of a question or issue in an appeal not otherwise decided by the RO, otherwise it must remand for the RO to decide the question in the first instance).

The Board has reviewed both the Veteran's physical claims file and the electronic file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The probative evidence demonstrates that the Veteran has a disability variously diagnosed as regional pain syndrome, chronic pain syndrome, neuralgia and neuritis resulting from his right inguinal hernia repair surgery performed during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for regional pain syndrome, chronic pain syndrome, neuralgia and neuritis resulting from the right inguinal hernia repair surgery have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.), regulations promulgated by VA under such statutes and published in Title 38 of the Code of Federal Regulations (38 C.F.R.), the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir") and the United States Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is mandated by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); 38 C.F.R. § 19.7; see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990), as amended 1 Vet. App. 61 (1991).


Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable action the Board takes in this matter, no discussion of the VCAA is required.


The Merits of the Claim

The Veteran claims he has nerve damage from a right inguinal hernia repair surgery performed during service in February 2006.  He contends that the treating providers who saw him during service and the VA treating providers told him that he experienced pain due to nerve damage caused by the repair.

For the following reasons, the Board finds that service connection for a disability variously diagnosed as regional pain syndrome, chronic pain syndrome, neuralgia and neuritis secondary to an in-service right inguinal hernia repair is established.  These diagnoses are evidenced by the medical treatment records and opinions.  See Clemons, 23 Vet. App. at 5 (observing in a case involving a claim for PTSD, that the veteran "did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him") (emphasis added); see also Brokowski, 23 Vet. App. at 88 (regarding a physical injury claim).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The STRs show that the Veteran underwent bilateral inguinal hernia repair surgeries:  the left in March 2005 and the right in February 2006.  In January 2007 he sought treatment for "atypical pain" resulting from his right inguinal hernia repair.  He reported that the pain had been constant, but he had "been dealing with it."  He reported that pain in his right lower quadrant and groin (to varying degrees) began in 2006 after the right inguinal hernia repair.  This pain continued throughout service and for years following, as evidenced by the STRs, VA treatment records, and private medical records - the most recent being a January 2015 VA treatment record.  His treating providers noted that this pain prevented the Veteran from many activities.

Although the Veteran served until February 2009, there are no STRs dated after November 2008, including a separation examination report; and those few between December 2007 and November 2008 do not note the Veteran's abdominal or groin pain.  In February 2012, the RO made a formal finding that the Veteran's STRS were incomplete, that all efforts to obtain them had been exhausted, including from the Records Management Center (RMC) and from the Veteran, and that further efforts to obtain them would be futile.  The Veteran also stated in a January 2012 VA Form 21-4142 that he did not receive a separation examination.  

Accordingly, the absence of STRs reflecting treatment for right inguinal hernia repair pain after November 2007 does not evidence that treatment was not sought and that the pain had resolved. , no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The treating providers made many diagnoses including chronic pain syndrome, neuralgia and neuritis. In an August 2011 VA treatment record, a VA medical doctor assessed that the Veteran's "right groin pain could be secondary to nerve entrapment but the possibility of that [is] low given he has not had relief from local anesthetic infiltration."  In February 2013 a VA surgeon told the veteran that the pain may be nerve damage secondary to the right inguinal hernia repair and recommended pain management and suggested exploratory wound surgery in the attempt to identify a cause of the Veteran's chronic groin pain.  See February 27, 2013 VA treatment record.  The Veteran alleges that he had been told he had sustained nerve damage resulting from the right inguinal hernia repair, although the STRs, VA treatment records and private medical records do not formally diagnose the cause of his pain by that name.  No other lay statements are found in the evidence.  

The private treatment records dated August to October 2013 from the Bon Secours Neuroscience Center, Portsmouth, Virginia, show that the Veteran was examined and treated by the medical doctor of the Neurology Department, who diagnosed him with groin pain, chronic pain syndrome, neuralgia and neuritis, among other disorders.  He noted that the Veteran experienced deep and sharp groin pain, almost 24/7.  

VA treatment records dating from May 2014 to January 2015 show that the Veteran continued to be seen for chronic pain and pain in the groin at the Hampton and Poplar Bluff VAMCs, and sought to be prescribed the same medications he had been treated with at Bon Secours Neuroscience Center.

The March 2015 VA examination report reflects that after reviewing the Veteran's C-File, the VA examiner found that none of the nerves commonly involved with an inguinal hernia were damaged from surgery or mesh placement.  However, he also found that "[t]he Veteran likely has regional pain syndrome from the surgery . . .." (emphasis added).

The above evidence satisfies all three service connection elements. See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.

The Veteran has a current disability clearly established by the various diagnoses of both the VA medical examiner and the private treating medical doctor.  The VA examiner's diagnosis of regional pain syndrome and the diagnoses of chronic pain syndrome, neuralgia and neuritis by the private treating medical doctor evidence a current disability.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  The Veteran's pain, though variously diagnosed, results from the right inguinal hernia repair surgery, linking his pain to an identifiable, underlying pathology; it is not pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).

The right inguinal hernia repair surgery performed during the Veteran's active military service establishes the second required element for service connection:  in-service incurrence.  Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Additionally, the resulting pain in the right inguinal and groin areas commenced during the Veteran's active military service and continued for years following service, further supporting in-service incurrence.
 
The varying diagnoses of chronic pain syndrome, neuralgia and neuritis are noted as resulting from the Veteran's right inguinal hernia surgery performed while he was in active military service.  Thus, the third required element for service connection of a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service is established.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.   


ORDER

Service connection for a disability variously diagnosed as regional pain syndrome, chronic pain syndrome, neuralgia and neuritis secondary to a right inguinal hernia repair is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


